DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 23-39 in the reply filed on 31 January 2022 is acknowledged.
Claims 16-22 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-38 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 includes the limitation that “the first rectangle overlaps the second rectangle in a second direction”. 
The applicant identifies figs. 15B and 16B as providing support for the amended claim language.
However, in figs. 15B and 16B, the first and second rectangles do not overlap. The Specification does not discuss overlapping rectangles. To provide context for the meaning of the term overlap, the Specification states that [0103] “The third object 253 may be displayed to overlap the first object 251”. In fig. 15B, the exclamation mark 253 overlaps the rectangle 251. Thus, the term overlap is used in the specification consistent with its’ plain meaning:  to extend over or past and cover a part.
The Applicant may wish to amend the claims to recite that the first rectangle is aligned with the second rectangle along a second direction. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first rectangle overlapping the second rectangle in a second direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The Specification lacks antecedent basis for the claim language: the first rectangle overlaps the second rectangle in a second direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebayashi et al. (JP 2005001149 A) in view of Koganehira et al. (CN 104602915).
	Tatebayashi et al. discloses, with regards to claim:

23.  An image forming system (Abstract), comprising: 
a first cartridge (6) configured to store first ink; 
a first tank (7) configured to receive the first ink from the first cartridge and to store the first ink therein (Abstract); 
a head mounted on a carriage and configured to receive the first ink from the first tank and to discharge the first ink (Abstract); 
a display (figs. 1-3); and 
a controller configured to cause the display to display a first rectangle (6) and a second rectangle (7) thereon, wherein the first rectangle indicating an amount of the first ink in the first cartridge and the second rectangle indicating an amount of the first ink in the first tank are arranged along a first direction (fig. 3, Y direction);
wherein the second rectangle has a second-rectangle area (7), and
wherein the controller is configured to change a size of the second-rectangle area based on the amount of the first ink in the first ink tank ( [0030], “in the ink accumulation tank ink remaining amount display section 7, a liquid amount display (FIG. 1) is displayed by filling the inside of the ink storage tank for each color in a substantially square shape with the ink color”).
Tatebayashi et al. does not disclose that the first rectangle overlaps the second rectangle in a second direction, the second direction orthogonal to the first direction.
However, merely changing the positional arrangement of the rectangles displaying the ink remaining amount was well within the ordinary skill in the art at the time of the invention.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tatebayashi et al. to arrange the first rectangle to overlap the second rectangle for the purpose of providing an aesthetically pleasing arrangement for the user, while making more effective use of the area of the display. 
	Tatebayashi et al. does not disclose the display mounted in the inkjet printer.
	However, Koganehira et al. discloses a display (107) mounted in an inkjet printer (figs. 1 and 7-9, [0067]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tatebayashi et al. to provide a printer with a controlled display for the ink level, as suggested by Koganehira et al, for the purpose of enabling a user to obtain status information directly from the printer without requiring a host computer. 
24.  The image forming apparatus according to claim 23, wherein the first rectangle has a first side extending along the first direction (Y direction) and a second side extending perpendicular to the first direction (X direction).  
25.  The image forming apparatus according to claim 24, wherein the first side is longer than the second side (figs. 1-3).  
26.  The image forming apparatus according to claim 23, wherein the first rectangle has a first-rectangle area (6), the first-rectangle area being larger than the second-rectangle area (figs. 1-3).  
27.  The image forming apparatus according to claim 23, wherein the first rectangle is spaced away from the second rectangle (figs. 1-3).  
28.  The image forming apparatus according to claim 23, wherein the controller is configured to cause the display to display a first mark thereon (4a, for example see 6M) when the first cartridge does not store a substantial amount of the first ink to flow into the first tank [0035].  
With regards to claim 29, Tatebayashi does not disclose the image forming apparatus according to claim 28, wherein the first mark is an exclamation mark. 
However, Koganehira discloses displaying an exclamation mark as a warning for ink level or printer status (fig. 8).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display to show an exclamation mark as a first mark when the cartridge does not store a substantial amount of the first ink, as suggested by Koganehira et al, for the purpose of providing a noticeable indication to the operator of the ink status. 
30.  The image forming apparatus according to claim 23, wherein the controller is configured to cause the display to display a second mark thereon (4b) when the first cartridge and the first tank do not store a substantial amount of the first color ink to continue printing ( [0037], fig. 3).  

	With regards to claim 31, Tatebayashi does not disclose the image forming apparatus according to claim 30, wherein the second mark is a cross-out mark. 
	However, Koganehira discloses using a cross-out mark to notify of an ink supply status (fig. 9).
  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display to show a cross-out mark as a second mark, as suggested by Koganehira et al, for the purpose of providing a readily visible notice to the operator of the ink status. 
32.  The image forming apparatus according to the claim 23, wherein the controller is configured to cause the display to display a first mark (4a) and a second mark (4b) thereon, wherein the first mark is displayed when the first cartridge does not store a substantial amount of the first color ink to flow into the first tank [0035], and 7wherein the second mark is displayed when the first cartridge and the first tank do not store a substantial amount of the first color ink to continue printing, and wherein first mark has a first shape and the second mark has a second shape, the first shape being different from the second shape [0037].  
33.  The image forming apparatus according to claim 23, wherein the controller is configured to cause the display to display a first mark (4a) and a second mark (4b) thereon, wherein the first mark is displayed when the first cartridge does not store a substantial amount of the first color ink to flow into the first tank [0035], wherein the second mark is displayed when the first cartridge and the first tank do not store a substantial amount of the first color ink to continue printing [0037], and wherein the first mark overlaps the first rectangle (fig. 2, 6M).
With regards to claim 33, Koganehira et al. does not disclose that the second mark overlaps the first rectangle and the second rectangle.  
However, Koganehira et al. overlaps the rectangle with the first mark and it was well within the ordinary skill level in the art to determine the appropriate position of the marks.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Koganehira et al. such that the first mark overlaps the first rectangle and the second mark overlaps the first and second rectangle.
The reason for performing the modification would have been to more clearly notify the user of an end of ink status for the cartridge and tank.
34.  The image forming apparatus according to claim 24, further comprising: 
a second cartridge configured to store second ink (6C, 6M, 6Y, 6K), wherein the first ink has a first color and the second ink has a second color which is different from the first color; and 
a second tank (7C, 7M, 7Y, 7K) configured to receive the second ink from the second cartridge and to store the second color ink therein; 
wherein the head is configured to receive the second ink from the second tank and to discharge the second ink (Abstract).
Koganehira et al. does not disclose:
wherein first cartridge has a first ink storable capacity and the second cartridge has a second ink storable capacity, the first capacity being greater than the second capacity.

However, the Examiner takes Official Notice that providing a larger black ink cartridge was well known in the art at the time the invention was filed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Koganehira et al. to have a larger black ink cartridge since the black ink is the most used ink during printing.

With regards to claim 34, Koganehira et al. discloses:
wherein the controller is configured to cause the display to display a third rectangle (6) and a fourth rectangle thereon (7), the third rectangle indicating an amount of the second ink in the second cartridge and the fourth rectangle indicating an amount of the second ink in the second tank, wherein the third rectangle has a third area and the fourth rectangle has a fourth area, the third area being larger than the fourth area (figs. 1-3).
Koganehira et al. as modified does not disclose, with regards to claim 34, that the first-rectangle area is larger than the third area.
However, Koganehira et al. as modified discloses the larger cartridges having a larger size rectangle than the smaller ink tanks. 
Since the black cartridge is larger than the color cartridges, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the first area larger than the third area, including the length and/or width. The reason for performing the modification is to scale the size of the rectangle to the capacity of the cartridge, which provides convenience to the user in determining the relative ink levels. 

The resulting combination (above) of Koganehira et al. as modified discloses:
35.  The image forming apparatus according to claim 34, wherein the first rectangle has a first width along a direction perpendicular to the first direction and the third rectangle has a second width along the direction perpendicular to the first direction, the first width being longer than the third width.  
Koganehira et al. also discloses, with regards to claims:
36.  The image forming apparatus according to claim 35, wherein the second rectangle has a third width along the direction perpendicular to the first direction and the fourth rectangle has a fourth width along the direction perpendicular to the first direction, the third width being longer than the fourth width (figs. 1-3).  
37.  The image forming apparatus according to claim 34, wherein the first color is black, and wherein the second color is one of cyan, magenta or yellow (figs. 1-3).
38.  The image forming apparatus according to claim 23, wherein the first rectangle has a first rectangle-area, and the controller is configured to change the first rectangle-area based on the amount of the first ink in the first cartridge (compare figs. 1 and 3, 6M).  
40. The image forming apparatus according to claim 23, wherein the head has an ink flow path (fig. 3), and wherein the second rectangle indicates the amount of the first ink in the first tank without indicating an amount of the first ink in the ink flow path of the head (the second rectangle may be interpreted to indicate any information).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Modifying the arrangement of the display rectangles was well within the ordinary skill level in the art and is not inventive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896